Citation Nr: 1420334	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for the service-connected bilateral pes planus with remote history of heel stress fractures, prior to February 17, 2012.

2.  Entitlement to a rating in excess of 30 percent for the service-connected bilateral pes planus with remote history of heel stress fractures, beginning on February 17, 2012.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to December 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision issued by the RO that, in pertinent part, granted service connection for bilateral pes planus with remote history of heel stress fractures and assigned a 10 percent rating.

In an April 2013 rating decision, the RO assigned an increased rating of 30 percent for the service-connected bilateral pes planus with remote history of heel stress fractures, effective on February 17, 2012.  

The Board had remanded the case to the RO for additional development of the record in December 2012.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the April 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.   


FINDING OF FACT

The service-connected bilateral pes planus with remote history of heel stress fractures is shown to have been productive of a disability picture that more nearly approximated that of severe overall impairment with swelling and accentuated pain on use; pronounced changes were not demonstrated at any time during the period of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating for the service-connected pes planus with remote history of heel stress fractures prior to February, 17, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, including Diagnostic Code (DC) 5276 (2013).

2.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected pes planus with remote history of heel stress fractures have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, including DC 5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The September 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The notice letter did not contain an explanation of the general rating criteria relevant to his feet.  However, a May 2010 Statement of the Case (SOC) set forth applicable criteria for rating the service-connected pes planus.  After providing the Veteran with an opportunity to respond, the June 2012 Supplemental Statement of the Case reflects readjudication of the claim.

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private treatment records, and VA examination reports.  The Veteran was afforded a VA examination in December 2009.  In December 2012, the Board remanded this matter for an additional examination to determine the current severity of the Veteran's pes planus.  An examination was provided in March 2013.  

The March 2013 examination report reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and conducted proper testing pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examination is adequate for rating purposes and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim


Legal Principles and Analysis 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as will be shown, the evidence warrants a uniform 30 percent rating for the entire period of the appeal.  

The service-connected pes planus with remote history of heel stress fractures is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, applicable to flat feet.  

The Veteran is assigned a 10 percent evaluation prior to February 17, 2012, and a 30 percent evaluation thereafter.  

The 10 percent evaluation contemplates moderate symptoms, bilaterally or unilaterally, manifested by weight-bearing line over or medial to great toe, inward bowing of the tendoachilles, and pain on manipulation and use of the feet. 

In order to warrant a higher, 30 percent evaluation, the evidence must show severe symptoms bilaterally, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

In order to warrant a higher, 50 percent evaluation, the symptoms must be pronounced, bilaterally, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

At the December 2009 examination, the Veteran reported having chronic, daily pain at a level of 4 on a scale of 0 to 10.  He indicated that he developed higher levels of pain when he was on his feet for over 45 minutes; and after two hours, his pain level was 6 to 7 on a scale of 10.  The Veteran denied the use of medications or treatments.  

On examination, the examiner noted that his gait was steady and unencumbered, his feet were warm, pink, and dry.  Dorsiflexion and plantar flexion were 5 out of 5, bilaterally, and he had 2+ dorsalis pedis pulses.  The examiner noted that there was no plantar tenderness of the feet, but then reported that "this [was] very acute" and "it [was] only very mild."  

The examiner also remarked that the Veteran "definitely [had] low arches, flat feet, pes planus...with elevated arches, bilaterally."  Toe flexion and extension was "times five" bilaterally with 5/5 strength.  Mild bilateral bunion formation was reported as secondary to hallux valgus.  The Veteran's shoe wear was also noted as not being abnormal.  

The examiner rendered a diagnosis of pes planus with bilateral bunion formation, left greater than right, with remote heel fractures, bilaterally.  The examiner noted that the Veteran also exhibited degenerative changes; however, those were more likely related to aging.  

In regard to functional impairment, the examiner noted that the Veteran had limited ambulation of two hours and limited standing to one hour due to foot pain, but his pes planus did not impair him professionally as an accountant.  

At the March 2012 VA examination, the Veteran reported having constant pain, even when he was not on his feet.  He stated that he had flare-ups, bilaterally, up to a 10 with activities or when on his feet for an hour or more.  The Veteran further reported that it took him 10 minutes to get up and moving in the mornings before the pain was tolerable to walk.  He also indicated that his ankles would swell.  The Veteran tried orthotics, but indicated that the orthotics made the pain worse.  He also tried pain medication, but thought the pain medication did not help.  

On examination, the Veteran presented with bilateral pain that was accentuated on use, there was also swelling on use, extreme tenderness of the plantar surface of both feet, and decreased longitudinal arch support.  The examiner noted that there was no improvement with orthopedic shoes.  

The Veteran did not exhibit objective evidence of marked deformity of the feet (pronation, abduction, etc.), marked pronation of the foot or characteristic calluses; the weight-bearing line did not fall over or medial to the great toe; there was no inward bowing of the Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  

In regard to functional impairment, the examiner noted that the service-connected pes planus did not affect his employment or ability to work.  

The Veteran's private treatment records showed that the Veteran sought treatment for his feet in September 2009.  He reported having chronic foot pain with swelling.  He also indicated that he tried using orthotics years ago, but they caused him more pain.  

On examination, the examiner reported that the Veteran had large rectangular feet with basically no arches and feet that were nontender to palpitation over the calcaneus.  

The Veteran's VA treatment records showed that he complained of bilateral foot pain and experienced swelling on use.  

At issue is whether a disability rating in excess of 10 percent is warranted prior to February 17, 2012, and a disability rating in excess of 30 is assigned thereafter.  The Board finds that a 30 percent rating is for application for the initial period of the appeal.  

Although the December 2009 VA examiner did not indicate whether the Veteran experienced swelling on use, the September 2009 private treatment record showed that the Veteran's feet swelled daily.  The evidence also reflects that the Veteran had chronic and severe pain that was accentuated on use.  Accordingly, the service-connected disability picture is found to more closely resemble to the criteria for a rating of 30 percent for the initial period on appeal.  

In regard to whether a rating in excess of 30 percent is assignable at any time during the period of the appeal, as noted, a 50 percent rating is requires that the pes planus be productive of pronounced symptoms manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and no improvement by orthopedic shoes or appliances.  

The Board notes that where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Although the March 2013 VA examiner did note that the Veteran exhibited extreme tenderness of plantar surfaces of the feet and that orthopedic shoes did not improve the Veteran's symptoms, the disability picture is not shown to be manifested by pronounced changes.  In this regard, the Veteran did not exhibit many of the objective symptoms, to include marked deformity, characteristic callosities, marked pronation, marked inward displacement, and severe spasm of the Achilles tendon on manipulation.  

As such, the Board finds that the service-connected pes planus is not shown to have been manifested by more than severe symptoms, to include pain accentuated on use and indications of swelling on use.  

The Board has considered the Veteran's lay statements that he has difficulty exercising as a result of his chronic and severe pain and swelling of his feet, heels, and ankles.  The Veteran is competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board has no reason to doubt his credibility.  

However, the Veteran has provided no medical evidence to show that the symptomatology demonstrated on examination in December 2009 or March 2013 is inaccurate.  He contends that his symptoms are severe, which is the basis for the 30 percent rating.  He has not alleged that he has pronounced symptoms manifested by marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation. 

Therefore, his statements cannot serve as the basis for a higher schedular rating than that now assigned.

The Board has also considered whether a higher rating is warranted under other potentially applicable diagnostic codes.  However, in order to warrant a 50 percent rating under DC 5278, the Veteran would need to exhibit marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  

As the service-connected bilateral foot disability is not shown to be manifested by these changes or related symptomatology, a 50 percent rating is not assignable under a different diagnostic code.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here clearly reflects that the symptoms of the service-connected pes planus disability are fully contemplated by the applicable rating criteria.  Significantly, the Veteran's primary complaint was pain, swelling, and overall impairment that are reasonably compensated by the currently assigned 30 percent rating.  

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required, and referral for consideration of an extraschedular evaluation for pes planus is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 30 percent.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An increased rating of 30 percent, but not higher, for the service-connected pes planus with remote history of heel stress fractures prior to February 17, 2012, is granted, subject to the regulations governing the payment of VA benefits.  

An increased rating in excess of 30 percent for the service-connected pes planus with remote history of heel stress fractures is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


